DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Enterococcus hirae, Akkermansia muciniphila and anti-PD1 Ab based therapy in the reply filed on 2-8-2022 is acknowledged. Claims 37-58 are pending. Claims 40-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 37-39 are currently under examination.

Information Disclosure Statement
To date, no Information Disclosure Statement has been submitted in this application.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
	Claims 37 and 38 are objected to for reciting claim language drawn to non-elected inventions.



Claim Rejections
35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The instant claims are drawn to methods of treating a cancer utilizing a composition comprising an Enterococcus hirae strain, an Akkermansia muciniphila strain and anti-PD1 Ab based therapy. Consequently, the instant claims encompass the treatment of any of types of cancer utilizing any and all strains of Enterococcus hirae, Akkermansia muciniphila and any and all anti-PD1 antibodies. None of these methods/compositions meet the written description provision of 35 USC 112, first paragraph since the specification is silent as to what components, if any, convey efficacy in a given type of cancer.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the claimed methods Applicant must describe what strain(s) of Enterococcus hirae and Akkermansia muciniphila when administered with a given anti-PD1 antibody has efficacy in treating a given type of cancer as well as describe the routes of administration and describe the components of bacterial compositions used to treat a given cancer type.
The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of bacterial compositions comprising a Parabacteroides species which the claims are drawn, such as a correlation between the structure of the composition and its recited function (to treat a given type of cancer), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of compositions comprising Enterococcus hirae, Akkermansia muciniphila and anti-PD1 antibodies their methods of use. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of bacterial compositions to which the claims refer; the specification fails to adequately describe at least a substantial number of members of the claimed genus of therapeutics comprising an Enterococcus hirae strain, an Akkermansia muciniphila strain and an anti-PD1 antibody.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.

Enablement
Claims 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification disclosure is insufficient to enable one skilled in the art to practice the full scope if the claimed invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The instant claims are drawn to methods of treating a cancer utilizing a composition comprising an Enterococcus hirae strain, an Akkermansia muciniphila strain and anti-PD1 Ab based therapy. Consequently, the instant claims encompass the treatment of any of types of cancer utilizing any and all strains of Enterococcus hirae, Akkermansia muciniphila and any and all anti-PD1 antibodies. The specification is limited to the discussion of dysbiosis in cancer patients; the effect of antibiotics on the efficacy of anti-PD1 therapies; and the use of various bacterial strains in “cancer models”. However, the specification is silent regarding the in vivo administration of any composition comprising an Enterococcus hirae strain, an Akkermansia muciniphila strain and anti-PD1 antibody that has any efficacy in treating any type of cancer.
Applicant refers to methods of utilizing bacterial compositions comprising an Enterococcus hirae strain, an Akkermansia muciniphila strain and anti-PD1 antibody to treat cancers in a prophetic sense but fails to demonstrate in vivo efficacy of any said compositions in any animal system. The specification is equally silent with regard to concentrations and methods of administration of said compositions. While the skill in the art of immunology is high, to date, prediction of a therapeutic effect for a given malady for any given composition in any given animal is quite unpredictable. Given the lack of success in the art, the lack of working examples and the unpredictability of the generation of a therapeutic effect, the specification, as filed, does not provide enablement for the in vivo administration of compositions comprising an Enterococcus hirae strain, an Akkermansia muciniphila strain and anti-PD1 antibody capable of inducing a therapeutic response against any of the encompassed cancer types.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 37 is rendered vague by the use of the phrase “…wherein said composition induces immunostimulation in a cancer patient.”. This statement does not correlate with the goal the claimed method as set forth in the preamble of the claim (i.e. a method of treating a cancer) as the stimulation of the immune system (which is undefined) does not correlate with the treatment of a particular cancer. As written, it is impossible to determine the metes and bounds of the claimed invention. 

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 9, 2022